Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
    Election/Restriction
Applicant's election without traverse of Species I (Shown in Figs. 1-5) in the reply filed on 10 May 2021 is acknowledged. 

Claim 1-5, 7-9, 13-14, 18 and 21-23 filed on 28 June 2018 will be further examined in this action.

Claim Objections
Claim(s) 1, 7-8, 13 and 22 is/are objected to because of the following informalities:  
Claim 1, in line 1, “a watch” should read “the watch”;
Claim 7, in line 1, “wherein at at least” should read “wherein at least”;
Claim 8, in line 1, “wherein at at least” should read “wherein at least”;
Claim 13, in line 2, “with a said inertia block” should read “with said inertia block”;
Claim 22, in line 1, “A watch” should read “The watch”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 22, it is unclear how repeating the elements from independent Claim 1 particularly point out the subject matter that differentiate it from independent Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13-14 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2008/06003 A1) in view of Ji (US 10,394,192 B2).  
              With respect to independent Claim 1, Lee disclose(s): A shock indicator device (100 in Fig. 4) for a watch, arranged to be inserted inside a watch (Lee teach(es) a shock indicator for a device [Fig. 4], but do(es) not appear to teach wherein a device is a watch, the indicator is arranged to be inserted inside a watch.  However, this functionality is taught in Ji as explained below) comprising: a structure (housing structure 110 in Fig. 4) to which is fixed at least one inertia block (soft resin ink ball 120 in Fig. 4) by means of at least one connecting element made of elastic or ductile or breakable material (elastic string 124 in Fig. 4), which is elastically or plastically deformable when movements are imparted to said at 
                With respect to Claim 1, Lee fail(s) to disclose the following italicized portion of Claim 1:   wherein a device is a watch, the indicator is arranged to be inserted inside a watch. 
                However, Ji teach(es) An indicator device (watch case in Fig. 4) including wherein a device is a watch (watch case in Fig. 4), the indicator is arranged to be inserted inside a watch (indicators located inside a watch as seen in Fig. 4).  Utilizing an indicator in a watch allows for increased usage and mobility of the indicator.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lee, with the teachings of Ji, for the purpose of allowing for increased usage and mobility of the indicator.


With respect to Claim 2, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Lee further disclose(s): wherein at least one said inertia block is paired with a said opposing surface with which only said inertia block cooperates, to form together a shock proof indicator (surface of 110 in Fig. 4 of Lee).

With respect to Claim 3, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Lee further disclose(s): wherein at least one said inertia block is movable inside a housing of said structure in proximity to said opposing surface which is an inner surface of a wall of said housing (movable 122 in Fig. 4 of Lee) and is arranged to come into contact with said opposing surface, when the acceleration imparted to said at least one inertia block is higher than a given lower acceleration threshold. (surface of 110 in Fig. 4 of Lee).

With respect to Claim 4, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Lee further disclose(s): wherein said inertia block and/or the component bearing said opposing surface is made of elastic or ductile or breakable material, which is elastically or plastically deformable when movements are imparted to said at least one inertia block (soft resin ink ball 120 in Fig. 4 of Lee).

With respect to Claim 5, Lee and Ji teach(es) the shock indicator device of Claim 2.  Lee further disclose(s): wherein at least one said inertia block is movable inside a housing of said structure (movable ink ball 120 within housing 110 in Fig. 4 of Lee), in proximity to said opposing surface, which is an inner surface of a wall of said housing and is arranged to come into contact with said opposing surface (opposing surface within housing 110 in Fig. 4 of Lee), when the acceleration imparted to said at least one inertia block is higher than a given lower acceleration threshold , and wherein, in a said shock proof indicator, said wall is arranged to undergo a local irreversible deformation when struck by said inertia block when said inertia block is subjected to a higher acceleration than said lower acceleration threshold (paragraph 25 and Fig. 4 of Lee).

With respect to Claim 7, Lee and Ji teach(es) the shock indicator device of Claim 2.  Lee further disclose(s): wherein at at least one said inertia block is movable inside a housing of said structure in Lee), which is an inner surface of a wall of said housing, and is arranged to come into contact with said opposing surface (opposing surface within housing 110 in Fig. 4 of Lee), when the acceleration imparted to said at least one inertia block is higher than a given lower acceleration threshold, and wherein, in a said shock proof indicator, said wall is coated, on said opposing surface, with a surface layer arranged to be at least partially transferred onto said inertia block when struck by said inertia block, when said inertia block is subjected to an acceleration higher than said lower acceleration threshold (paragraph 25 & opposing coated surface of 110 in Fig. 4 of Lee).

With respect to Claim 8, Lee and Ji teach(es) the shock indicator device of Claim 2.  Lee further disclose(s): wherein at at least one said inertia block is movable inside a housing of said structure in proximity to said opposing surface (movable ink ball 120 within housing 110 in Fig. 4 of Lee), which is an inner surface of a wall of said housing, and is arranged to come into contact with said opposing surface, when the acceleration imparted to said at least one inertia block is higher than a given lower acceleration threshold, and wherein, in a said shock proof indicator, said inertia block is coated with a surface layer arranged to be at least partially transferred onto said opposing surface, when said inertia block strikes against a said wall, when said inertia block is subjected to an acceleration higher than said lower acceleration threshold (paragraph 25 & coated ink ball 120 within housing 110 in Fig. 4 of Lee)

With respect to Claim 9, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Lee further disclose(s): wherein said opposing surface is a wall of said structure or of said other element, and said wall is reversibly deformable (elastic diaphragm 114 of housing 110 in Fig. 4 of Lee).

With respect to Claim 13, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Lee further disclose(s): wherein at least one said opposing surface arranged to cooperate with a said inertia block is cylindrical or spherical to mark the presence of a shock in several degrees of freedom (spherical housing 110 in Fig. 4 of Lee).

	With respect to Claim 14, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Lee further disclose(s): wherein at least one said inertia block is cylindrical or spherical to mark the presence of a shock in several degrees of freedom (spherical ink ball 120 in Fig. 4 of Lee).
	
	With respect to Claim 22, Lee and Ji teach(es) the shock indicator device of independent Claim 1.  Ji further disclose(s): A watch including at least one shock indicator device (watch case in Fig. 4 of Ji).

	With respect to Claim 23, Lee and Ji teach(es) the shock indicator device of Claim 22.  Ji further disclose(s): wherein at least one said structure is fixed to an element of the case of said watch or is integral with said case or is a part of said case (indicator fixed to a case of a watch in Fig. 4 of Ji).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ji.  
Regarding Claim 18: Lee and Ji disclose a connecting element balloon device and associated method having an actuation button, a spring member and a rectilinear cam (elastic string 124 in Fig. 4 of Lee). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a plurality of connecting elements, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, one skilled in the art would use a multiple of the connecting elements in order to increase accuracy of the indicator device.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance for Claim 21: the prior art does not disclose or suggest a shock indicator device including wherein said device includes a plurality of said shock proof indicators which are distinguished by distinct lower acceleration thresholds in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
               The following references relate to indicators: 
US 8074489 (Ishikawa et al.); US 6698272 (Almirante); US 20110139060 (Sheau-Shi-et al.); US 9291511 (Gibson et al.); US 7409851 (Ilic et al.);  US 6357382 (Clark);  US 9316550 (Frangi et al.), JP-2001099857A (Ikegami).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /TC/
12 June 2021  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861